DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	This office action is in response to applicant’s Arguments/Remarks filed 05/12/2022. Claims 1, 8-14 and 16-24 are pending; and claims 7, 15 and 25-29 are cancelled.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-6, 8-14 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended claims 1, 9, 17 and 21, applicant argues that “Hussain describes transmitting short transmissions at regular intervals. However, Hussain does not teach or suggest electronic circuitry configured to "determine the unidirectional tag device has ceased performing any transmission from the unidirectional tag device upon reaching the transmission limit while the unidirectional tag device is within an operating volume until a field reset occurs" as recited in amended independent claim 1. However, the examiner respectfully disagrees. Paragraph 0053 of Hussain discloses ”…the processor component 450 may continue to operate the interface 490 to continue monitoring the transmissions of the TTF tag device 100 to determine timing characteristics of its transmissions, including the interval at which it recurringly begins transmitting and the duration of its sleep pause” 
Paragraph 0054 of Hussain discloses “…the timer 470 enables the processor component 450 to be provided with an indication of how much time remains during each sleep pause of the TTF tag device 100 as the processor component 450 uses those sleep pauses to engage in near field communications with one or more of the RR tag devices 200 without interference from the transmissions of the TTF tag device 100” Since Hussain teaches  the processor component 450 … monitoring the transmissions of the TTF tag device 100 to determine timing characteristics of its transmissions, including the interval at which it recurringly begins transmitting and the duration of its sleep pause and the processor component 450 uses ….sleep pauses to engage in near field communications with one or more of the RR tag devices 200, it would have been obvious to one ordinary skill in the art that the processor component 450 of the reading device(s) 400 of Hussain determine the unidirectional tag device has ceased performing any transmission from the unidirectional tag device upon reaching the transmission limit in order to prevent interference among transmissions (Hussain, paragraph 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 2, 4, 9,10, 12, 17, 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1). 
Regarding claim 1, Hussain discloses a near-field communication (NFC) device (figures 1-2 and 6, a reading device(s) 400), comprising: an antenna (figures 1-2 and 6, an antenna 491) configured to radiate an electromagnetic field (paragraphs 0018, 0043, 0045, 0084, 0090, 00123 and 0132,  “…the interface 490 and the antenna 491 may cooperate to enable the reading device to provide electric power via an electromagnetic field to various tag devices (e.g., the tag devices 100 and/or 200)”); and electronic circuitry coupled to the antenna (figures 1-2 and 6, a processor component 450  and an interface 490 are coupled to the antenna 491; paragraphs 0043, 0045 and 0071), wherein the electronic circuitry is configured to: receive first data from a unidirectional tag device within a transmission limit (figure 5, the reading device(s) 400; paragraphs  0024, 0037, 0060, 0062, 0074 and 0078, “…the reading device(s) 400 is configured to receive transmissions from a detected TTF tag device” within a transmission limit  (i.e., 128-bits data)). Although Hussain does not explicitly disclose determine the unidirectional tag device has ceased performing any transmission from the unidirectional tag device upon reaching the transmission limit while the unidirectional tag device is within an operating volume until a field reset occurs, send a command in response to the determination, and 
Hussain discloses “…the controller 150 of the TTF tag device may operate the interface 190 to transmit a combination of the ID data 130 and the data 133 in a relatively short transmission occurring at a regular interval. …transmission by the TTF tag device 100 may be 128 bits in length transmitted at 106 kilobits/sec over approximately 9.44 microseconds. Further, the length of each sleep pause may be approximately 3.6 milliseconds.”(Paragraph 0037).
Hussain  discloses ”…the processor component 450 may continue to operate the interface 490 to continue monitoring the transmissions of the TTF tag device 100 to determine timing characteristics of its transmissions, including the interval at which it recurringly begins transmitting and the duration of its sleep pause”(paragraph 0053). 
Hussain  discloses “…the timer 470 enables the processor component 450 to be provided with an indication of how much time remains during each sleep pause of the TTF tag device 100 as the processor component 450 uses those sleep pauses to engage in near field communications with one or more of the RR tag devices 200 without interference from the transmissions of the TTF tag device 100”(paragraph 0054). Since Hussain teaches the controller 150 of the TTF tag device can be operated to transmit 128 bits data over approximately 9.44 microseconds and the data transmits at a regular interval with "sleep pauses”,  the processor component 450 … monitoring the transmissions of the TTF tag device 100 to determine timing characteristics of its transmissions, including the interval at which it recurringly begins transmitting and the duration of its sleep pause and the processor component 450 uses ….sleep pauses to engage in near field communications with one or more of the RR tag devices 200, it would have been obvious to one ordinary skill in the art that the processor component 450 of the reading device(s) 400 of Hussain determine the unidirectional tag device has ceased performing any transmission from the unidirectional tag device upon reaching the transmission limit while the unidirectional tag device is within an operating volume until a field reset occurs, send a command in response to the determination, and interference among transmissions (Hussain, paragraph 0049)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the processor component 450 of the reading device(s) 400 of Hussain to determine the unidirectional tag device has ceased performing any transmission from the unidirectional tag device upon reaching the transmission limit in order to resolve interference in near field communications among multiple NFC tag devices as taught by Hussain (paragraph 0010).

Regarding claim 2, and as applied to the claim 1 above, Hussain further discloses wherein the NFC device is a reading device (figures 1-2 and 6, a reading device). Although Hussain does not explicitly disclose a reading device a reader/writer device, in another embedment, Hussain discloses the reading device can include a storage device that provides reading and writing capabilities (paragraph 0113).  Since Hussain teaches the reading device can include a storage device that provides reading and writing data in the NFC device. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the reading device in the NFC device of Hussain to include both a reader/writer device in order to allow for writing data to and reading data from the NFC device. 

Regarding claim 4, and as applied to the claim 1 above, Hussain further discloses wherein the transmission limit is a threshold period of time (paragraph 0037, 9.44 microseconds). 

Regarding claim 9, claim 9 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 9.

Regarding claim 10, and as applied to the claim 9 above, claim 10 is similar in scope to the claim 2 and thus the rejection to claim 2 hereinabove is also applicable to claim 10.

Regarding claim 12, and as applied to the claim 9 above, claim 12 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 12.

Regarding claim 17, claim 17 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 17.

Regarding claim 19, and as applied to the claim 17 above, claim 19 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 19.

Regarding claim 21, claim 21 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 21.

Regarding claim 23, and as applied to the claim 21 above, claim 23 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 23.

4.	Claims 3, 11, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) in view of Haar et al (U.S. Patent Pub. # US 2008/0204194 A1). 
Regarding claim 3, and as applied to the claim 1 above, Hussain does not explicitly disclose wherein the transmission limit is a threshold number of transmissions. 
Haar et al discloses a transmission limit (i.e. a predetermined period of time for TTF tag) is a threshold number of transmissions (see figure 5, BL1-BL3, paragraphs 0017 and 0041, the predetermined period of time for TTF tag limits the number of transmissions with in a given period of time). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a number of transmissions limit with in a given period of time in the NFC device of Haar et al in to the NFC device of Hussain in order to achieve a lower manufacturing costs as taught by Haar et al (paragraph 0027).

Regarding claim 11, and as applied to the claim 9 above, claim 11 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 11.

Regarding claim 18, and as applied to the claim 17 above, claim 18 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 18.

Regarding claim 22, and as applied to the claim 21 above, claim 22 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 22.

5.	Claims 5, 6, 13,14, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) in view of Hillan (U.S. Patent Pub. # US 2014/0120833 A1).
	Regarding claim 5, and as applied to the claim 4 above, Hussain does not explicitly disclose wherein the threshold period of time is less than or equal to a guard time of the NFC device.
Hillan discloses wherein the threshold period of time is less than or equal to a guard time of the NFC device (paragraphs 0023, 0031 and 0045, a wait duration is equal to a guard time of the NFC device).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hussain with the teaching of Hillan to make the threshold period of time is less than or equal to a guard time of the NFC device in order to allow for the polling NFC-enabled device to detect the initial transmission from the TTF device as taught by Hillan (paragraph 0023).

Regarding claim 6, and as applied to the claim 1 above, Hussain does not explicitly disclose wherein the electronic circuitry is configured to perform modulation detection for the unidirectional tag device during a guard time for the at least one bidirectional tag device.
Hiillan discloses wherein the electronic circuitry is configured to perform modulation detection for the unidirectional tag device during a guard time for the bidirectional tag device (paragraph 0047).  

Regarding claim 13, and as applied to the claim 12 above, claim 13 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 13.

Regarding claim 14, and as applied to the claim 9 above, claim 14 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 14.

Regarding claim 20, and as applied to the claim 17 above, claim 20 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 20.

Regarding claim 24, and as applied to the claim 21 above, claim 24 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 24.

6.	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) in view of Liu et al (U.S. Patent Pub. # US 2016/0094325 A1).
Regarding claim 8, and as applied to the claim 1 above, Hussain discloses wherein the electronic circuitry is configured to: determine whether the received first data from the unidirectional tag device is target data (paragraph 0085, “… the reading device waits for a predetermined period of time for any response from any TTF tag device (e.g., the TTF tag device 100) that may be within the close proximity to the antenna.”).  Hussain does not explicitly disclose that discard the received first data from the unidirectional tag device in response to determining that the received first data from the unidirectional tag device is not target data.  
	Liu et al discloses that discard a received data from a device in response to determining that the received data from the device is not target data (paragraphs 0826, 0837, 0861 and 0864). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hussain in view of the teachings of Liu et al to discard the received data from the unidirectional tag device in response to determining that the received data from the unidirectional tag device is not target data in order to reduce burden of the receiving device, reduce waste of hardware resources, and improve user experience  as taught by Liu et al (paragraph 0874).

Regarding claim 16, and as applied to the claim 9 above, claim 16 is similar in scope to the claim 8 and thus the rejection to claim 8 hereinabove is also applicable to claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649